OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
We agree with the Appellate Division that petitioner’s real property, now being used as a retirement community for "middle-income” elderly does not qualify for a tax exemption under Real Property Tax Law § 420-a (see, Matter of Presbyterian Residence Center Corp. v Wagner, 66 AD2d 998, affd 48 NY2d 885). A clearer statement of intent by the Legislature would be required for this type of residential facility to be entitled to exemption from the real estate tax.
Chief Judge Wachtler and Judges Simons, Kaye, Alexander, Titone, Hancock, Jr., and Bellacosa concur.
Order affirmed, with costs, in a memorandum.